Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits the newly cited reference, Ouyang, properly combined with the previously cited references below, clearly addresses the limitations in question. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maddalozzo, Jr. et al., US 7,768,501 B1 (hereinafter “Maddalozzo”) in view of Hinckley et al., US 2002/0030667 A1 (hereinafter “Hinckley”) further in view of Ouyang et al., US 2014/0109016 A1 (hereinafter “Ouyang”). 
Regarding claim 1, Maddalozzo discloses a method for cursor control (see generally FIG. 8 illustrating method for controlling user interface with cursor and virtual keyboard, further generally at FIG. 5 with cursor 120 and col. 6, lines 6-19), comprising:
displaying, by an electronic device comprising a touch screen that displays an interface on the touch screen (see at least FIGS. 5 and 6 with display device with screen 80 including a touch screen with graphical user interface window 83 described at least at col. 6, lines 20-47), a cursor control area in the interface in response to a display instruction of the cursor control area (FIGS. 4-7 with scroll bar 92 along with display area displaying the movement of the slider 90 in response to instructing the movement by touch or mouse as disclosed at least at col. 6 and 6-19 and 20-35), wherein the interface comprises a cursor (FIGS. 5-7 illustrating cursor 120 described at col. 6 and lines 20-35), the cursor control area comprises a displacement area (FIGS. 5-7 sliding region of the scroll bar 92) and a continuous movement area surrounding the displacement area (see at least up and down arrows 94 and 96 described at col. 6, lines 6-10), and the cursor control area further comprises a control identifier capable of moving in the cursor control area (See FIGS. 5-7 and sliding slider 90 described at col. 6, lines 6-19); 
controlling, by the electronic device, the cursor to move in the interface in response to a movement operation on the control identifier (see at least FIGS. 5-7 with altering the view and movement of cursor in accordance with movement of the slider 90 position within the scroll bar 92 as described at col. 6, lines 6-19, further noting creation of an active window 100 and with up and down arrows 108 and 104 along with a scroll bar 102 and slider 106 with active cursor 120 at col. 7, lines 1-11);
However, Maddalozzo does not explicitly disclose wherein a continuous movement buffer region is further placed between the displacement area and the continuous movement area in response to determining that the control identifier moves in the displacement area, associating a cursor velocity at which the cursor moves in the interface with a control identifier velocity at which the control identifier moves; and in response to determining that the control identifier moves from the displacement area to the continuous movement area, moving the cursor in the interface at a first velocity, and controlling, by the electronic device, the cursor to stop moving in response to determining that the control identifier moves from the continuous movement area back to the displacement area through the continuous movement buffer region, and does not explicitly disclose the cursor moves in the interface without moving a display content in the interface. 
In the same field of endeavor, Hinckley discloses wherein a continuous movement buffer region is further placed between the displacement area and the continuous movement area (see Hinckley at least FIG. 1B with gap separating end areas 102 and 103 and the region 101 described at least at [0023]);
in response to determining that the control identifier moves in the displacement area (see at least FIG. 4 with elevators 403 and 405 moving within the scrollbars 402 and 404 and as illustrated in FIGS. 1A and B with end regions 102 and 103 of the scroll bar 101 described at least at [0031] and [0037]-[0038]), associating a cursor velocity at which the cursor moves in the interface with a control identifier velocity at which the control identifier moves (see at least FIGS. 1A and 1B describing scroll rate based on the movement within the region 101 at [0068]-[0069]); and
in response to determining that the control identifier moves from the displacement area to the continuous movement area, moving the cursor in the interface at a first velocity (see at least FIGS. 8A and 8B with description of movement to the end regions 102 and 103 at least at [0076] and [0077] with a rate of auto scrolling as further described at least at [0082]) and 
controlling, by the electronic device, the cursor to stop moving in response to determining that the control identifier moves from the continuous movement area back to the displacement area through the continuous movement buffer region (See Hinckley at least FIG. 9 in conjunction with the FIG. 1B and further at FIGS. 8A and 8B, movement from the auto-scroll regions 102 or 103 to the scrolling region 101  would require traversing the gap depicted therein, and further as described in FIG. 9 step 903 wherein the touch would be released in the region between and the auto scroll would be stopped as described at least at [0082]-[0084], further discussing boundary limitations to scrolling at [0051]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the scrollbar and scrolling capabilities of the touch device of Maddalozzo to incorporate the scroll velocity as disclosed by Hinckley because the references are within the same field of endeavor, namely, touch input screens and devices using scrollbars and scroll mechanisms. The motivation to combine these references would have been to improve precision and accurate scrolling on a display (see Hinckley at least at [0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Maddalozzo in view of Hinckley does not explicitly disclose the cursor moves in the interface without moving a display content in the interface.
In the same field of endeavor, Ouyang discloses the cursor moves in the interface without moving a display content in the interface (see at least FIG. 1 and [0041]-[0042] movement limited to the text therein as described at least at FIG. 3 and [0064]-[0065]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the cursor movement method of Maddalozzo in view of Hinckley to incorporate the movement of the cursor within the inputted text as disclosed by Ouyang  because the references are within the same field of endeavor, namely, touch input for cursor control. The motivation to combine these references would have been to improve text selection within a smaller screen device (see Ouyang at least at [0014]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.


Regarding claim 2, Maddalozzo in view of Hinckley further in view of Ouyang discloses the method of claim 1 (see above), further comprising:
displaying, by the electronic device, a virtual keyboard in the interface (see at least Maddalozzo at least at FIGS. 6-7 and describing transparent keyboard 110 displayed on the interface 83  at least at col. 6, lines 36-55); and
displaying, by the electronic device, the cursor control area in response to detecting that a touch operation has acted on a virtual keyword for more than a preset duration (See at least Maddalozzo illustrating placement of the cursor control bar 102 and window 100 in accordance with the keyboard 110 described at least at col. 6, lines 47-end and col. 7, lines 1-11, selecting the K function would constitute action on the keyboard for at least the duration to select the command); or
displaying the cursor control area in response to detecting that a pressure of the touch operation acting on the virtual keyboard exceeds a pressure threshold (see above, the cited reference satisfies the first condition).

Regarding claim 3, Maddalozzo in view of Hinckley further in view of Ouyang discloses the method of claim 1 (see above), wherein displaying the cursor control area in the interface comprises: displaying the cursor control area at an edge of the interface close to a wrist of a user holding the electronic device (see at least Maddalozzo at FIGS. 5-7 with scroll bars being on along the edge of the display, noting this depends on how the user holds the device, but it would be obvious to one of ordinary skill that a person would use the device by gripping with the right hand, thus the wrist being close to the cursor control area depicted).

Regarding claim 4, Maddalozzo in view of Hinckley further in view of Ouyang discloses the method of claim 1 (see above), further comprising:
controlling, by the electronic device, the cursor to move in the interface at a second velocity in response to determining that a stop-moving instruction is not received after the cursor has moved for a first preset distance in the interface at the first velocity (see at least Hinckley at FIG. 9 describing a threshold duration of time wherein the scroll speed is maintained [0083]-[0085] in view of FIGS. 8A and 8B and the gap between the components 102, 103 and 101), wherein the second velocity is greater than the first velocity (see at least Hinckley describing duration and distance from a starting point which then increases the scroll speed as disclosed at least at [0068]-[0071] hence producing the second velocity that is greater than the first velocity as originally determined by the original touch and movement).

Regarding claim 5, Maddalozzo in view of Hinckley further in view of Ouyang discloses the method of claim 1 (see above), further comprising: controlling, by the electronic device, the cursor to stop moving in response to determining that the control identifier moves from the continuous movement area back to the displacement area (See Hinckley at least FIG. 9 in conjunction with the FIG. 1B and further at FIGS. 8A and 8B, movement from the auto-scroll regions 102 or 103 to the scrolling region 101  would require traversing the gap depicted therein, and further as described in FIG. 9 step 903 wherein the touch would be released in the region and the auto scroll would be stopped as described at least at [0082]-[0084]).

Regarding claim 9, it is similar in scope to claim 1 above, the only difference being claim 9 is directed to an electronic device (see Maddalozzo at FIGS.1-2 generally with computer system 20 described at col.3, lines 27-53), comprising: a processor (see Maddalozzo at FIG. 2 with CPU 31 at col. 3, lines 43-53); and a memory, configured to store instructions executable by the processor (See at least Maddalozzo FIG. 2 with CPU 31 capable of acting on control program 51 within main memory 50 as described at col. 4, lines 48-60), which perform the steps of method of claim 1 above. Therefore, claim 9 is similarly analyzed and rejected as claim 1. 

Regarding claim 10, it is similar in scope to claim 2 above; therefore, claim 10 is similarly analyzed and rejected as claim 2. 

Regarding claim 11, it is similar in scope to claim 3 above; therefore, claim 11 is similarly analyzed and rejected as claim 3.

Regarding claim 12, it is similar in scope to claim 4 above; therefore, claim 12 is similarly analyzed and rejected as claim 4.

Regarding claim 13, it is similar in scope to claim 5 above; therefore, claim 13 is similarly analyzed and rejected as claim 5.


Regarding claim 17, it is similar in scope to claim 1 above; the only difference being claim 17 is directed to a non-transitory computer-readable storage medium storing thereon a computer program which (see at least Maddalozzo FIGS. 1 and 2 illustrating disk and tape drives 33 and control programs 51 that reside in a memory 50 as described at col. 3, lines 54-67 and col. 4, lines 50-52), when performed by a processor of an electronic device (see at least Maddalozzo FIG. 2 with CPU 31 capable of acting on control program 51 within main memory 50 as described at col. 4, lines 48-60),  implements acts comprising the method of claim 1. Therefore, claim 17 is similarly analyzed and rejected as claim 1. 

Regarding claim 18, it is similar in scope to claim 2 above; therefore, claim 18 is similarly analyzed and rejected as claim 2. 

Regarding claim 19, it is similar in scope to claim 3 above; therefore, claim 19 is similarly analyzed and rejected as claim 3.

Regarding claim 20, it is similar in scope to claim 4 above; therefore, claim 20 is similarly analyzed and rejected as claim 4.


Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maddalozzo in view of Hinckley further in view of Ouyang as applied to claims 1 and 9 above, and further in view of Park et al., US 2009/0292990 A1 (hereinafter “Park”).

Regarding claim 7, Maddalozzo in view of Hinckley further in view of Ouyang discloses the method of claim 1 (see above). 
However, Maddalozzo in view of Hinckley further in view of Ouyang does not explicitly disclose triggering, by the electronic device, a first vibration prompt each time in response to determining that the cursor moves for a second preset distance.
In the same field of endeavor, Park discloses triggering, by the electronic device, a first vibration prompt each time in response to determining that the cursor moves for a second preset distance (see at least FIGS. 5-7 and S52 described at least at [0108]-[0112] further describing distance determination that may be combined with this first embodiment at least at FIGS. 9 and 10 and at least [0119]-[0127] an intermittent vibration being a known result based on distance traversed and stopped, further see distanced based vibration feedback at least at [0135]-[0139] and FIGS. 14-15, further at FIG. 18 with vibration change at each channel which is a predetermine distance apart at [0146]-[0147]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device with scroll bar of Maddalozzo in view of Hinckley further in view of Ouyang to incorporate the vibratory feedback as disclosed by Park because the references are within the same field of endeavor, namely, scroll bar functionality of a touch input display device. The motivation to combine these references would have been to improve feedback of correct and incorrect inputs on a touch display (see Park at least at [0004]-[0005]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 8, Maddalozzo in view of Hinckley further in view of Ouyang further in view of Park discloses the method of claim 7 (see above), further comprising: triggering, by the electronic device, a second vibration prompt (see Park at FIGS. 6 and 12 vibratory prompts by Park are of varying intensity and magnitude based on the location of the finger on the scroll bar 412 described at [0110]-[0112] and [0128]-[0132]) in response to determining that the control identifier moves from the displacement area to the continuous movement area (see at least Hinckley at FIGS. 8A-B and 9 describing the movement from the ends 102 and 103 to the scrolling region 101 at least at [0083]-[0088])), wherein a vibration strength of the second vibration prompt is greater than a vibration strength of the first vibration prompt (see Park at FIGS. 6 and 12 vibratory prompts by Park are of varying intensity and magnitude based on the location of the finger on the scroll bar 412 described at [0110]-[0112 and [0128]-[0132]]; noting the combination of references would render the limitation obvious to one of ordinary skill – moving from one section of the scrolling area to another as described by Hinckley with varying vibration output based on location of the finger as described by Park)

Regarding claim 15, it is similar in scope to claim 7 above; therefore, claim 15 is similarly analyzed and rejected as claim 7.

Regarding claim 16, it is similar in scope to claim 8 above; therefore, claim 16 is similarly analyzed and rejected as claim 8.


Conclusion                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623